62 S.E.2d 535 (1950)
233 N.C. 46
THOMASVILLE CHAIR CO.
v.
UNITED FURNITURE WORKERS OF AMERICA.
No. 666.
Supreme Court of North Carolina.
December 13, 1950.
*536 Brooks, McLendon, Brim & Holderness, Greensboro, Don A. Walser, Lexington, B. G. Gentry, Thomasville, for plaintiff appellant.
Weinstock & Tauber, New York City, Ford Meyers, Thomasville, for defendant appellee.
*537 DEVIN, Justice.
No procedural question is raised. No facts are in dispute. The only ground upon which the award of the arbitrators is attacked by plaintiff's motion or action is that the award is not within the scope of the agreement and that the arbitrators exceeded their powers.
The arbitration in this case was not instituted under the provisions of the statute, G.S. § 1-544 et seq., but it was said in Copney v. Parks, 212 N.C. 217, 193 S.E. 21, 22, "that the statutory methods of arbitration are to be regarded merely as constituting an enlargement on the commonlaw rule, and that the provisions of the statute are cumulative and concurrent rather than exclusive." In any event an award is always open to attack on the ground that the arbitrators exceeded their powers. It is from the agreement that the arbitrators derived their authority. Farmer v. Town of Wilson, 202 N.C. 775, 164 S.E. 356.
The power and authority of the arbitrators here was limited by the terms of the agreement and the grievance submitted, and the scope of the inquiry and decision must be determined in accord with that standard. The question is not whether the arbitrators decided wisely but whether they went beyond the limits established by the agreement between the Company and the Union. The agreement specifically provides that any dispute as to the interpretation or application of its terms may be submitted to arbitration, and that the arbitrators selected in the manner prescribed shall be governed by the terms of the agreement.
The collective bargaining agreement between the Company and the Union enumerates among the holidays to be observed "two days at Christmas." Under the contract, when no work is performed on a holiday, the eight hours of that day nevertheless are counted in computing the 40 hour workweek, and if when added to the hours of work on other days of the workweek they exceed 40 hours the employee is entitled to time and one-half pay for all hours over 40. Ordinarily the workweek observed by the Company extended from Monday through Friday.
In 1949 Christmas Day fell on Sunday. It appears that at the factory of the Company for the calendar week beginning December 25 no work was performed on Sunday the 25th or Monday the 26th, but that nine (9) hours' work was performed on each remaining day of the week, that is the 27th, 28th, 29th, and 30th. This would make 36 hours actually worked, and the Union contended that credit for the two holidays which the contract specified at Christmas should be added, making 52 hours for the week, or 12 hours overtime for which the employees would be entitled to time and one-half regular rate of pay. The Company's contention was that, Sunday did not fall within the workweek period of Monday to Friday and should not be counted as a credit in computing overtime pay, and hence that only 8 hours for Monday the 26th could be added to the 36 hours actually worked to bring the total to 44.
The question, then, was whether under the agreement employees were entitled to have two days at Christmas considered as 16 hours "worked" in computing the 40 hours in the workweek to determine overtime pay, as contended by the Union, or whether only one day, or 8 hours could be credited for that purpose. The Company contended the latter interpretation should be adopted for the reason that according to the intent and purview of the agreement Sunday could not be regarded as a part of the workweek which began on Monday.
On the submission to them of this question the arbitrators have undertaken to decide that the provisions of Art. VIII, sec. 1 of the contract, that any holiday not worked be considered as 8 hours "worked" in computing the 40 hours in any work, week, should not be interpreted to exclude the benefit of the specifically named "two days at Christmas" when one of these holidays fell on Sunday.
In deciding this question the arbitrators have acted within the terms of the agreement and of the particular grievance submitted to them. They have not exceeded their powers. We think the interpretation *538 of the terms of the agreement as to Christmas holidays and the proper method of its application to the factual situation here presented, about which the parties disagreed, came within the scope of the arbitration instituted in accordance with the contract, and that the decision of the arbitrators thereon must be held "final and binding upon both parties."
Settlement of disputes between labor and management by means of fair and intelligent arbitration is to be commended, and the result will be upheld by the Courts when within the scope of the collective bargaining agreement and the terms of submission. Said Justice Ashe in Robbins v. Killebrew, 95 N.C. 19, "The policy of the law is in favor of settlements by arbitrators, and their awards should be sustained whenever it can be done consistently with the rules of law."
The judgment sustaining the award is
Affirmed.